EXHIBIT 10.1

[mdxl_ex10z1001.jpg] [mdxl_ex10z1001.jpg]










CONSULTING AGREEMENT




This Consulting Agreement (the “Agreement”) is made as of July 1, 2019 (the
“Effective Date”) by and between MediXall Group, Inc., a corporation organized
under the laws of the State of Nevada, with its principal place of business at
2929 E. Commercial Blvd., PH-D, Ft. Lauderdale, FL 33308, (the “Company”), and
TBG Holdings Corporation, a corporation organized under the laws of the State of
Florida, with its principal place of business at 2929 E. Commercial Blvd., PH-D,
Ft. Lauderdale, FL 33308, (the “Consultant”). This Agreement supersedes all
Agreement executed prior to the effective date identified above, by and between
TBG Holdings Corporation and MediXall Group, Inc. f/k/a Continental Rail Corp.

WHEREAS, Consultant has extensive experience and expertise in creating and
building public companies, corporate strategic planning, financial strategy, and
market awareness; and

WHEREAS, the Company desires to engage the services of Consultant and Consultant
desires to provide such consulting services to the Company as an independent
contractor on such matters within the experience and expertise of the
Consultant, under the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:




1.

    Consulting Services




1.1.

Consultant shall provide the Company with the services as follows:




Consultant agrees, to the best of his knowledge and ability, to advise the
Company regarding financial matters, financial strategy, corporate strategic
planning and public market awareness and to provide such other services as
agreed by both parties.



1.2.

Consultant undertakes to perform his duties and obligations under this Agreement
with the highest degree of professionalism and shall abide by all laws, rules
and regulations that apply to the performance of the Consulting Services.





TBG Holdings Corp. l 2929 E. Commercial Blvd, PH-D, Ft. Lauderdale, FL 33308 l
954-440-4678




--------------------------------------------------------------------------------





2.

         Status of Parties




Consultant shall at all times act as an independent contractor and not as an
employee of the







Company and shall not have authority to speak for, represent, obligate or
legally bind the Company in any way.



3.

           Term of the Agreement

The term of this Agreement is 12 months. The Agreement may be terminated by the
Company 180 days from execution hereof.






4.

Fees and Expenses




4.1.

In consideration of Consultant's obligations under this Agreement, certain
affiliates of the Company shall pay Consultant the following:



(a)

The Company shall immediately deliver a consulting fee of $40,000.00 for Month
1, and $40,000.00 per month thereafter.



(b)

TBG Holdings Corporation will receive an agreed-upon consulting fee for all
introductions made to the Company.



4.2.

All fees to TBG Holdings Corporation will be accrued and paid, once new funds
come into the Company and existing management starts being paid.



5.

Reporting




Consultant’s Services with respect to this Agreement shall be coordinated with
the Company through the Company’s Chief Executive Officer, Chief Operating
Officer or Chairman of the Board, or their respective designees from time to
time.



6.

Confidentiality and Proprietary Rights




As a basic condition to entering into this Agreement, Consultant warrants and
undertakes to execute, be bound by and comply with the Confidentiality and
Proprietary Rights as requested by the Company.



7.

Covenants, Representations and Warranties




Both parties represent and warrant that the execution of this Agreement will not
violate, breach or otherwise conflict with any term or provision of any contract
or agreement, written or oral, to which either party is a party thereto.





TBG Holdings Corp. l 2929 E. Commercial Blvd, PH-D, Ft. Lauderdale, FL 33308 l
954-440-4678




--------------------------------------------------------------------------------





8.

          General




8.1.

Neither party hereto shall assign any of its rights and obligations hereunder
without the prior written consent of the other party.



8.2.

Either party's failure at any time to require strict compliance by the other
party of the provisions of this Agreement shall not diminish such party's right
thereafter to demand strict compliance therewith or with any other provision.
Waiver of any particular default shall not waive any other default.



8.3.

All disputes with respect to this Agreement shall be determined in accordance
with the laws of the State of Florida.



8.4.

In the event that any provision of this Agreement shall be deemed unlawful or
otherwise unenforceable, such provision shall be severed from this Agreement and
the balance of the Agreement shall continue in full force and effect.



8.5.

This Agreement contains and sets forth the entire agreement and understanding
between the parties with respect to the subject matter contained herein, and
such supersedes all prior discussions, agreements, representations and
understandings in this regard. This Agreement shall not be modified except by an
instrument in writing signed by both parties.



8.6.

Any notice permitted, required or desired to be given under this Agreement shall
be in writing, fax or via email and shall be deemed to have been effectively
given when delivered to the party (i) if personally delivered, or (ii) if sent
via email or facsimile, upon successful transmission to:

In the case of the Company:




MediXall Group, Inc.

2929 E. Commercial Blvd., PH-D

Ft. Lauderdale, FL 33308

Attention:  Timothy Hart




In the case of the Consultant:




TBG Holdings Corporation

2929 E. Commercial Blvd., PH-D

Ft. Lauderdale, FL 33308

Attention:  Neil Swartz




or to such address as may have been designated by the Company or the Consultant.





TBG Holdings Corp. l 2929 E. Commercial Blvd, PH-D, Ft. Lauderdale, FL 33308 l
954-440-4678




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the Company and
Consultant have executed this Agreement as of the date stated below.




COMPANY:

 

CONSULTANT:

 

 

 

MediXall Group, Inc.

 

TBG Holdings Corporation

 

 

 

 

 

 

/s/ Timothy Hart

 

/s/ Neil Swartz

Timothy Hart, CFO

 

Neil Swartz, CEO















































TBG Holdings Corp. l 2929 E. Commercial Blvd, PH-D, Ft. Lauderdale, FL 33308 l
954-440-4678


